DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2012/032449 in view of Ando et al (US2007/0138160.
WO2012/032449 discloses a food cooking appliance comprising a centrifugal turbine (12,14), a steam extraction window (19; page 4, line 31-page 5, line 2), a normal direction (N) oriented at an angle (α2) ranging between 110° and 125°, a steam extraction conduit (22), .

Response to Arguments
Applicant's arguments filed 9/9/20 have been fully considered but they are not persuasive. Using broadest reasonable interpretation, regarding Applicant’s argument in reference to extraction window, prior art WO2012/032449 discloses an extraction window (18) with a normal direction oriented at an angle between 110-125° (19).  Furthermore, upon closer inspection, prior art WO2012/032449 also discloses a non-zero component (24) along a tangential direction to a circle centered on the centrifugal turbine as shown as depicted in Figure 4.  In addition, prior art Ando et al also discloses an extraction window/outlet (28) with a normal direction (large arrow depicted to the right of 27a in Figure 11) and a non-zero component (as depicted by increasing length of each of the opening s for 28 in Figure 11) along a tangential direction to a circle on the centrifugal turbine.  In other words, what is disclosed in both references is an extraction window/outlet with a non-zero component that is tangent to centrifugal turbine to direct flow out of chamber.  Regarding Applicant’s argument that the air guide fins of WO2012/032449 cannot constitute an extraction window, Examiner directs Applicant to page 4, line 31-page 5, line 2 which discloses extraction window (19) as an outlet from the food preparation chamber wherein air flows out of chamber to the exterior of apparatus.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779.  The examiner can normally be reached on 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAWNTINA T FUQUA/             Primary Examiner, Art Unit 3761